DETAILED ACTION

Response to Amendment/Arguments
	Claims 1, 22, 24, 26, 28, and 30-43 are currently pending.  Claims 2-21, 23, 25, 27, and 29 are cancelled.  
Applicant’s arguments, see Pre-Appeal Brief, filed 3/29/22, with respect to the Meadows and Koo references have been fully considered and are persuasive.  The 35 USC 103 rejections of 1, 22, 24, 26, 28, and 30-43 have been withdrawn. 
However, upon further consideration, claims 1, 22, 24, 26, 28, and 30-43 are rejected under the following new 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/22 was filed after the mailing date of the Final Rejection on 12/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 24, 26, 28, 30-33, and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al (US 5326656) in view of Xie (US 2013/0115505), and further in view of Koo et al (US 6139987) and as evidenced by Feldstein et al (US 5585209).  
Regarding claims 1, 24, 26, 30-32, 38, 41, and 43, Meadows et al discloses a Pb-acid bipolar battery (battery assembly) comprising: 
a stack of a plurality of electrode plates comprising:
one or more bipolar electrodes (bipolar plates) comprising a septum plate “2” (substrate) having an active material “24” (anode / cathode) is on one surface and an active material “26” (cathode / anode) is on an opposing surface;
a first monopolar electrode (first monopolar plate) having an end wall “44” (first substrate) with a [plate “2” + pasted side “26” + unpasted side “27”] (cathode) on one surface of the end wall and located at an end of the stack; and
a second monopolar electrode (second monopolar plate) having an end wall “44 (second substrate) with a [plate “2” + pasted side “26” + unpasted side “27”] (anode) on one surface of the end wall and located at an opposing end of the stack;
b)   an electrolyte located between each pair of the active materials (electrodes), wherein the electrolyte functions with an anode and cathode pair to form one or more electrochemical cells;
one or more separators “58” located between the anode and the cathode of the one or more electrochemical cells; and wherein the first substrate and the second substrate each include a plurality of ribs “48” (internal reinforcement structure) integrated into the first substrate and the second substrate; 
wherein the first end wall “44” and the second end wall “44” are each one-piece structures; 
wherein the plurality of ribs of the first end wall is molded into the first end wall and the plurality of ribs of the second end wall is molded into the second end wall, wherein the plurality of ribs of both the first end wall and the second end wall includes a plurality of rib structures which form an intersecting pattern, wherein the plurality of ribs project away from the first end wall and the second end wall away from the one or more bipolar plates; 
wherein the first end wall and the second end wall are opposing end plates of the bipolar battery and the bipolar battery is free of end plates which are not the electrode plates; and
wherein the plurality of ribs stiffens the end walls and prevent bulging thereof which inherently reinforces the plurality of electrodes during both a charge cycle and a discharge cycle, wherein the charge cycle includes vacuum-filling the battery with liquid electrolyte (col. 3, lines 30-32 and 65, col. 4, lines 20-41, 56-64 and Figs. 6 and 14).
Examiner’s note:  as evidenced by Feldstein et al, the Pb acid bipolar battery taught by Meadows et al inherently comprises a liquid electrolyte because Feldstein also discloses a bipolar lead/acid battery comprising a liquid electrolyte “38” disposed between a pair of bipolar plates “22”, the liquid electrolyte functions between an anode “26” and a cathode “28” to form a battery “20” (electrochemical cell) (col. 8, line 3 and col. 12, lines 23-34 and Fig. 1).
	However, Meadows et al does not expressly teach a battery assembly that includes one or more openings in each of the one or more bipolar plates, the first monopolar plate, the second monopolar plate, and the one or more separators which are aligned with each other in a transverse direction; wherein one or more opening of the one or more bipolar plates, the first monopolar plate, and the second monopolar plate which are aligned each include one or more inserts molded therein such as the one or more inserts are integral with a respective substrate, and wherein the one or more inserts are aligned and interlocked to form one or more channels; and wherein the one or more channels extend transversely through and are integrated into the one or more stacks of the plurality of electrode plates, pass through active material of the anodes and the cathodes of the plurality of electrode plates, and pass through the liquid electrolyte within the electrochemical cells while the one or more inserts prevent leakage of the liquid electrolyte into the one or more channels (claims 1 and 38).
	Xie teaches the concept of forming a plurality of bushing tubes “110”
(inserts) that are generally aligned with each other to form a continuous channel extending transversely through and are integrated into the battery assembly “140” (stack of electrode plates), wherein the channel pass through the active material of the anodes and the cathodes of the plurality of electrode plates and pass through the liquid electrolyte within the battery cells “150” (electrochemical cells); wherein the bushing tubes form a leakproof seal that prevents leakage of the liquid electrolyte into the channels ([0027],[0029]) and Fig. 2 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows bipolar battery to include one or more openings in each of the one or more bipolar plates, the first monopolar plate, the second monopolar plate, and the one or more separators which are aligned with each other in a transverse direction; wherein one or more opening of the one or more bipolar plates, the first monopolar plate, and the second monopolar plate which are aligned each include one or more inserts molded therein such as the one or more inserts are integral with a respective substrate, and wherein the one or more inserts are aligned and interlocked to form one or more channels; and wherein the one or more channels extend transversely through and are integrated into the one or more stacks of the plurality of electrode plates, pass through active material of the anodes and the cathodes of the plurality of electrode plates, and pass through the liquid electrolyte within the electrochemical cells while the one or more inserts prevent leakage of the liquid electrolyte into the one or more channels in order to provide a continuous cooling channel that allows internal heat generated by the cells to be transferred away from the cells ([0003]).
However, Meadows et al as modified by Xie does not expressly teach a substrate of the first monopolar plate, a substrate of the second monopolar plate, and a substrate of the one or more bipolar plates each comprises a raised edge integrally formed of the same non-conductive polymer and about their respective periphery wherein the raised edge of one electrode plate mates and stacks with an adjacent edge of a separator or another electrode plate (claims 1 and 38); wherein the one or more openings of the one or more separators also include the one or more inserts which align and interlock with other of the one or more inserts, and at least one of the one or more inserts in the separators have vent holes which communicate between the one or more channels and the one or more electrochemical cells (claim 30); wherein one or more posts are located in at least one of the one or more channels and extend from the first monopolar plate to the second monopolar plate (claim 31); wherein the one or more posts have on each end an overlapping portion which engages the outside surfaces of the first monopolar plate and the second monopolar plate so that the overlapping portion applies pressure onto the outside surfaces (claim 32); wherein the substrate of the first monopolar plate, the substrate of the second monopolar plate, the substrate of the one or more bipolar plates each comprises a raised edge integrally formed about their periphery; wherein the raised edge of one electrode plate mates and stacks with an adjacent edge of a separator or another electrode plate (claim 43).
	Koo et al discloses anode/cathode/separator (substrate of the first monopolar plate / the substrate of the second monopolar plate / the substrate of the one or more bipolar plates) each comprises an outer ring “4” (raised edge) made of an insulator (non-conductive polymer) and about their respective periphery wherein the raised edge of anode/cathode/separator (electrode plate) mates and stacks with an adjacent edge of anode/cathode/separator (another electrode plate); and wherein the electrolyte injection rings have electrolyte injection holes (vent holes) which communicate between the channel and the electrochemical cells; wherein the anode pin “19” and cathode pin “25” (posts) that are located in the channel and extend from the first end of the bipolar battery to the second end of the bipolar battery; wherein the anode pin and cathode pin have on each end an overlapping portion which engages the outside surfaces of the first end and the second end so that the overlapping portion inherently applies pressure onto the outside surfaces (col. 1, lines 38-47 and col. 2, line 45 to col. 3, line 44 and Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows/Xie bipolar battery to include a substrate of the first monopolar plate, a substrate of the second monopolar plate, and a substrate of the one or more bipolar plates each comprising a raised edge integrally formed of the same non-conductive polymer and about their respective periphery wherein the raised edge of one electrode plate mates and stacks with an adjacent edge of a separator or another electrode plate; wherein the one or more openings of the one or more separators also include the one or more inserts which align and interlock with other of the one or more inserts, and at least one of the one or more inserts in the separators have vent holes which communicate between the one or more channels and the one or more electrochemical cells; wherein one or more posts are located in at least one of the one or more channels and extend from the first monopolar plate to the second monopolar plate; wherein the one or more posts have on each end an overlapping portion which engages the outside surfaces of the first monopolar plate and the second monopolar plate so that the overlapping portion applies pressure onto the outside surfaces in order to utilize a conventional structure for stacking and aligning the layers of the bipolar battery, thereby providing a battery structure that increases current capacity (Abstract).
Regarding claims 28 and 39, Meadows et al as modified by Xie and Koo et al does not expressly teach one or more of the plurality of rib structures that intersect, merge, or both with the one or more openings, one or more inserts within the one or more openings, or both of the first monopolar plate and the second monopolar (claim 28); wherein one or more of the plurality of rib structures intersect, merge, or both with the one or more openings, the one or more inserts within the one or more openings, or both of the first monopolar plate and the second monopolar plate (claim 39).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows/Xie/Koo bipolar battery to include a plurality of rib structures that intersect, merge, or both with the one or more openings, one or more inserts within the one or more openings, or both of the first monopolar plate and the second monopolar plate is the location of the inserts within the plurality of rib structures is an obvious choice in design which one of ordinary skill in the art would have been able to make based upon the plurality of ribs taught by Meadows and the central location of the inserts taught by Xie.
Regarding claims 22 and 40, Meadows et al also discloses end walls (first substrate and second substrate) that are formed of thermoplastic or thermoset plastic (col. 4, lines 57-58).
	Regarding claims 33, 35, and 42, Meadows et al also discloses first monopolar electrode (“44”, “6”, “2”, “26”, “27”, and “30”) that is attached about a periphery and an inner surface within the periphery to one of the bipolar electrodes which is adjacent to the first monopolar electrode; and wherein the second monopolar electrode (“44”, “6”, “2”, “26”, “27”, and “30”) that is attached about a periphery and an inner surface within the periphery to one of the bipolar electrodes which is adjacent to the second monopolar electrode; wherein the periphery of the first monopolar electrode and the periphery of the second monopolar electrode are interlocked with one or more shoulders “14a” & “14b” (raised edges) of one or more of the bipolar electrodes (col. 3, lines 54-62 and Fig. 14).  
	Regarding claims 36 and 37, since the Meadows end walls are stiffened to prevent bulging, the Office takes the position that the Meadows first end wall and second end wall are inherently capable of reinforcing the bipolar electrodes (bipolar plates / electrode plates) during an evacuation of about 5 psi to about 30 psi prior to filling with the liquid electrolyte such that the liquid electrolyte is able to be drawn into the one of more electrochemical cells.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al in view of Xie and Koo et al as applied to claim 33 above, and further in view of Willson et al (US 2006/0003223).  
	However, Meadows et al as modified by Xie and Koo et al does not expressly teach an inner surface within the periphery of the first monopolar plate that is heat-staked to one of the bipolar plates adjacent to the first monopolar plate; and wherein the inner surface within the periphery of the second monopolar plate that is heat-staked to one of the bipolar plates adjacent to the second monopolar plate.
	Willson et al teaches the concept of bonding components of a bipolar electrochemical cell with heat stakes ([0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows/Xie/Koo bipolar battery to include an inner surface within the periphery of the first monopolar plate that is heat-staked to one of the bipolar plates adjacent to the first monopolar plate; and wherein the inner surface within the periphery of the second monopolar plate that is heat-staked to one of the bipolar plates adjacent to the second monopolar plate in order to securely bond the plates together, thereby improving the seal between the plates. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. C./
Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729